The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, in which Gee, Jr. et al. (US Patent Pub. No. 2003/0210810) replaces the previous incorporation of Higuchi.  Due to this change, this Office action is non-final.
It is also noted that the previous objection to claim 9 is withdrawn due to the amendments to the claim.

Priority
	According to the Application Data Sheet, this application claims priority to the following applications:
Continuation of 15/215,851 (dated 2016-07-21)
Continuation of 14/930,968 (dated 2015-11-03)
Continuation of 14/323,259 (dated 2014-07-03)
Continuation of 11/700,729 (dated 2007-01-31)
with provisional 60/817,623 (dated 2006-06-29)
Continuation-in-Part of 11/478,322 (dated 2006-06-29)
with provisional 60/757,704 (dated 2006-06-29)

As discussed in the Office action dated August 17, 2021, the instant application receives priority back to the date of the 11/700,729 application, which is January 31, 2007.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	Claim 9
	Means for scanning
	The specification describes multiple possibilities for a scanning mechanism, including a single mirror or multiple mirrors (paragraphs 77-78), moving and/or fixed mirrors (paragraphs 77-78 and 100), grating light valves (paragraph 123), the use of arrays of lasers in place of mirrors (paragraph 118-119).

	Means for subtracting
	Paragraph 169 states “The output of the photo detectors 526, 527 are amplified and conditioned by pre-amplifier circuits 631, 632 and then fed through the differential amplifier 534 which subtracts out the surface topology represented by the reflected short wavelength light yielding an output 535 that is primarily based on the reflected vein pattern.”

	The claims are being interpreted to cover the corresponding structures described in the specification, and noted above, as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto et al. (US Patent Pub. No. 2002/0016533) in view of Kaushal (US Patent Pub. No. 2003/0047683), and further in view of Gee, Jr. et al. (US Patent Pub. No. 2003/0210810).
Marchitto discloses optical imaging of subsurface anatomical structures and biomolecules (see Title).  In a version of the system of Marchitto, Figure 4 illustrates that “the imaged vessel and surrounding structures are illuminated with radiant energy produced by a laser, preferably in the near infrared region… The reflected radiant energy can be captured by a detector” (see paragraph 38).  As seen in Figure 4, an “infrared laser” irradiates a “scanner” before reflecting off a “partial infrared reflector” and thereafter illuminates the patient.  The returning infrared light then passes through the partial infrared reflector to be imaged by an “imaging device” and/or “detector”.  These portions of Marchitto read on “a first laser configured to emit a beam of light at a first wavelength” and “a first photo detector responsive to said first wavelength of light”, along with all of the functional limitations associated with the “a first photo detector” within claim 9.  This also reads on the limitations of claim 10, since the wavelengths in claim 10 are in the near infrared wavelength range.
In another example, Marchitto teaches that “it is of benefit that the imaging system is possible to simultaneously view the actual region of interest on the patient, if it is required that the image of the ROI needs to be displayed for the provider” (see paragraph 59).  To this end, Marchitto teaches that “the video information could be inputted into a video projector whereupon the image of the ROI is projected back onto the actual ROI on the patient... Thus the projection would serve to outline the actual position of the structures on the patient” (see paragraph 60).
see paragraph 59), thereby reading on claim 12.
Additionally, Marchitto teaches that “Image processing devices, which can manipulate digital image data quickly, would be beneficially used in any of the above methods” (see paragraph 50).  One such utilization of this type of processing is taught for the purpose of “tailor[ing] the light field to compensate for an uneven topography in the ROI” (see paragraph 61).
However, Marchitto fails to teach (A) the projected image is created by a laser, and (B) that uneven topography is compensated for by the use of a third laser and image processing comprising subtraction of an image from the third laser’s wavelength with that of the infrared wavelength.
With regard to the noted deficiency (A), Kaushal teaches illumination and imaging devices and methods (see Title), with a particular embodiment directed at viewing subsurface veins (see Figures 1-3).  The system of Kaushal acquires an infrared image of a region of interest via detector 22, and then projects the image back onto the patient via a visible projector 28 (thereby reading on claim 12 a second time).  As stated in paragraph 90, Kaushal contemplates multiple ways to create a projected image, including “a scanning laser”.
It would have been obvious to one ordinary skill in the art at the time of the invention to incorporate the use of a laser to project the image back onto the patient, as taught by Kaushal, and to use this structure as the projection device in Marchitto because although Marchitto does not expressly teach a laser to project such an image, KSR v. Teleflex).
Regarding the noted deficiency (B), it is re-iterated that Marchitto teaches that “Image processing devices, which can manipulate digital image data quickly, would be beneficially used in any of the above methods” (see paragraph 50).  One such utilization of this type of processing is taught for the purpose of “tailor[ing] the light field to compensate for an uneven topography in the ROI” (see paragraph 61).  
Gee teaches a method and apparatus for detecting structures of interest (see Title).  In paragraph 62, Gee discusses “Multiple Detections at Different Wavelengths to Diminish or Eliminate at Least Some Undesired Objects”.  This paragraph reads as follows:
Certain features, such as hairs, have the same reflectivities of light regardless of the light's color. In contrast, other features, such as veins and arteries, reflect differently colored light differently. For example, hair reflects blue light and red light in a similar manner. Veins, in contrast, differentially reflect, e.g., blue and red light. This difference permits the use of the illuminator 24 at a first wavelength and then at a second wavelength through the pre-processing steps to generate an amplified image of a first wavelength (a first wavelength image) and of a second wavelength (a second wavelength image). One of the first and second wavelength images is subtracted from the other. This subtraction of undesired structures generates an image having the vein present without interference from, e.g., the hairs. With undesired structures removed, the structure of interest is detected. The removal of undesired structures dramatically increases the ability to find a vein.

The underlines have been added, and these portions make it clear that the use of a first wavelength and a second wavelength image, from which one of these images is subtracted from the other, allows for the removal of “undesired structures”, thereby “dramatically increase[ing] the ability to find a vein”.  Additionally, it is noted that Gee specifically mentions blue light and red light.  Blue light corresponds to between about thereby reading on claim 11), and red light corresponds to around 620 to 750 nm (thereby also reading on claim 10).
It would have been obvious to one ordinary skill in the art at the time of the invention to incorporate the use of an additional light source at a different wavelength in the system and methods of Marchitto and to utilize image processing of subtraction, as taught by Gee, in order to derive a third image solely of the blood vessels to be used for projection back onto the patient’s skin.  In doing so, this would result in a functional alternative to the specific image processing techniques of Marchitto’s related to “tailor[ing] the light field to compensate for an uneven topography in the ROI” (see paragraph 61 of Marchitto), in that the topography of the ROI will have been completely removed from the projected image in Marchitto, because “With undesired structures removed, the structure of interest is detected. The removal of undesired structures dramatically increases the ability to find a vein” (see paragraph 62 of Gee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES M KISH/           Primary Examiner, Art Unit 3799